Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 27, 2018

                                     No. 04-18-00253-CV

                JC FODALE ENERGY SERVICES, LLC and Mickey Hunt,
                                 Appellants

                                              v.

                                       Jenny HENNES,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI12710
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
       Appellants’ response to this court’s May 25, 2018 order has been filed. The response
shows appellants have paid, and the trial court clerk has received appellants’ payment, for the
preparation of the clerk’s record. We therefore order Bexar County District Clerk, Donna Kay
McKinney, to file the clerk’s record by July 12, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court